UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from , to , Commission File Number: 000-30191 KRONOS ADVANCED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 87-0440410 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 464 Common Street, Suite 301, Belmont, MA 02478 (Address of principal executive offices) (Zip Code) (617) 364-5089 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No As of February 11, 2009, there were 487,626,691 shares outstanding of the issuer's common stock. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following comprise our (unaudited) consolidated financial statements for the three months ended September 30, 2008. 2 KRONOS ADVANCED TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS September 30, June 30, 2008 2008 (Unaudited) (Audited) Assets Current Assets Cash $ 415,971 $ 871,970 Other Current Assets 109,372 151,044 Total Current Assets 525,343 1,023,014 Net Property and Equipment 10,298 11,244 Intangibles 1,473,885 1,546,493 Total Assets $ 2,009,526 $ 2,580,750 Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ 404,575 $ 577,028 Accrued interest expenses 543,485 431,300 Accrued expenses 236,527 323,751 Accrued expenses and payables to officers 9,617 6,303 Deferred revenue 615,383 173,074 Notes payable, current portion 4,773,559 4,773,559 Discount for Beneficial Conversion Feature - (3,314,620 ) Notes payable to officers 110,484 110,484 Total Current Liabilities 6,693,630 3,080,879 Total Liabilities 6,693,630 3,080,879 Stockholders' Deficit (Common stock, authorized 500,000,000 shares of $0.001 par value; Issued and outstanding - 487,626,691 and 487,626,691, respectively) 487,627 487,627 Capital in excess of par value 36,837,962 36,837,962 Accumulated deficit (42,009,693 ) (37,825,718 ) Total Stockholders' Deficit (4,684,104 ) (500,129 ) Total Liabilities and Stockholders' Deficit $ 2,009,526 $ 2,580,750 The accompanying notes are an integral part of these financial statements. 3 KRONOS ADVANCED TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended September 30, 2008 2007 (Unaudited) (Unaudited) Revenues $ 57,691 $ 25,000 Cost of revenues - - Gross Profit 57,691 25,000 Selling, General and Administrative expenses Compensation and benefits (includes equity compensation of $0 and $132,833 for the three months ended September 30, 2008 and 2007, respectively) 339,445 544,489 Research and development 41,108 108,794 Professional services 160,633 169,950 Depreciation and amortization 111,721 109,395 Insurance 41,153 30,000 Facilities 40,209 30,550 Other 51,480 60,626 Selling, General and Administrative expenses 785,749 1,053,804 Net Operating Loss (728,058 ) (1,028,804 ) Accretion of Note (3,314,620 ) (285,660 ) Interest Expense, Net (141,297 ) (149,012 ) Net Loss $ (4,183,975 ) $ (1,463,476 ) Net Loss Per Share - Basic and diluted $ (0.01 ) $ (0.01 ) Weighted average shares outstanding - Basic and diluted 487,626,691 242,886,244 The accompanying notes are an integral part of these financial statements. 4 KRONOS ADVANCED TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended September 30, 2008 2007 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss from operations $ (4,183,975 ) $ (1,463,476 ) Adjustments to reconcile net loss to net cash used in operations: Accretion of note discount 3,314,620 285,660 Stock options granted for compensation/services - 198,516 Depreciation and amortization 111,722 109,395 Change provided (used) in: Accounts receivable - (22,321 ) Prepaid expenses and other assets 41,671 - Transfer of patents - - Deferred revenue 442,309 - Accounts payable (172,453 ) (54,101 ) Accrued expenses and other liabilities 28,275 70,430 Net cash Provided (Used) in Operations (417,831 ) (875,897 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases on property & equipment - (5,396 ) Investment in patent protection (38,168 ) (62,769 ) Net cash Used in Investing Activities (38,168 ) (68,165 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock - 23,527 Proceeds from short-term borrowings - 650,466 Repayments of short-term borrowings - (12,059 ) Proceeds from long-term borrowings - - Repayments of long term debt - - Net cash Provided by Financing Activities - 661,934 NET DECREASE IN CASH (455,999 ) (282,128 ) CASH Beginning of period 871,970 363,955 End of period $ 415,971 $ 81,827 Supplemental schedule of non-cash investing and financing activities: Interest paid in cash $ 31,021 $ 29,571 Taxes Paid in Cash $ - $ - The accompanying notes are an integral part of these financial statements. 5 KRONOS ADVANCED TECHNOLOGIES, INC. NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - ORGANIZATION AND NATURE OF OPERATIONS Kronos Advanced Technologies, Inc. ("Kronos") is a Nevada corporation (the "Company").
